PER CURIAM.
This appeal is by defendant below from an order of the trial court denying his motion under Rule 1.850 Cr.P.R., 33 F.S.A., for relief from a conviction and sentence for the crimes of unlawful possession of a firearm by a convicted felon, and carrying a concealed weapon. Upon the filing herein of a motion by the Public Defender, for leave to withdraw as counsel for the defendant on the ground that the appeal is frivolous and without merit, this court withheld ruling on that motion and ordered a copy of the memorandum brief of the Public Defender to be furnished to the appellant together with a copy of said order, and that the latter be allowed thirty days within *99which to file a statement of any points he chose to submit as grounds in support of the appeal. The attempt to serve said copies upon the defendant in the State penitentiary was unsuccessful, due to the fact that he had been released therefrom and his whereabouts then were unknown.
This court having thereupon further examined and considered the proceedings, and having concluded that the appeal is frivolous and without merit, it is ordered that the motion of the Public Defender to withdraw is granted and that the order appealed from is affirmed.